65 N.Y.2d 911 (1985)
In the Matter of Worldwide Management Consultants, Inc., Appellant; Waterfront Commission of New York Harbor, Respondent.
Court of Appeals of the State of New York.
Decided July 11, 1985.
William J. Comiskey for appellant.
David B. Greenfield for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER and TITONE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (109 AD2d 626).